Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I (Figures 1A-5b) in the reply filed on 4/25/2022 is acknowledged.  The traversal is on the ground(s) that the claimed subject matter is sufficiently related and would encompass the species.  This is not found persuasive because each species is directed to a different part of a shell which would be a structurally different part of the boot.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7 & 10-14 are being treated on the merits. Claims 8 & 9 have been withdrawn from consideration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Confortin (US 2006/0064904) in view of Wickersham (US 2004/0079634).
Regarding Claim 1, Confortin discloses a sports shoe (Figures 1-4) comprising a shell (Para. 29, 1 & 21) formed by at least a first shell portion (1, Para. 29) and at least a second shell portion (21, Para. 29), distinct from each other and adapted for being assembled together (Figures 4, Para. 29), said at least a first shell portion comprising a first peripheral rim edge (Figure 4), and said at least a second shell portion comprising a second peripheral rim edge (Figure 4), and said first peripheral rim edge and second peripheral rim edge comprising, respectively, a first joining rim portion (Figure 4) and a second joining rim portion (Figure 4) adapted to be coupled to each other for fixing said at least a first shell portion with said at least a second shell portion (Para. 29),  wherein said first joining rim portion comprises at least a joining channel (23) adapted to cooperate with a corresponding at least a joining projection (13) comprised in said second joining rim portion, and said at least a joining channel and the corresponding said at least a joining projection being fixable to each other by means of welding (Para. 29).  Confortin does not specifically disclose using heat welding. However, Wickersham discloses the use of heat to join a channel with a projection (Para. 33) such that the projection deforms to provide a tight physical connection. It would have been obvious to one of ordinary skill in the art to use heat, as taught by Wickersham, in order to provide a tight physical connection when joining a first shell portion to a second shell portion. Confortin & Wickersham are analogous to applicants’ invention since both references is in the field of joining a groove with a projection. 
Regarding Claim 2, the combination of Confortin and Wickersham do not specifically disclose said at least a joining projection has a height which is greater than a height of said at least a joining channel. However, Wickersham further discloses at least a joining projection has a height which is greater than a height of said at least a joining channel (Figure 2) so as to allow for the deformation of projection to form into the channel (Para. 33) to provide a tight physical connection. It would have been obvious to one of ordinary skill in the art to use a greater projection height, as taught by Wickersham, in order to provide a tight physical connection when joining a first shell portion to a second shell portion.
Regarding Claim 3, the combination of Confortin and Wickersham do not specifically disclose said height of said at least a joining projection is 0.57 to 0.96 times a thickness -3-New U.S. Patent Applicationof said first joining rim portion and said second joining rim portion, and said height of said at least a joining channel is 0.38 to 0.64 times a thickness of said first joining rim portion and of said second joining rim portion.  It, however, would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with different ranges of thickness for the projection and channel in order to achieve an optimal configuration for the purpose of providing a tight physical connection, since discovering the optimum or workable ranges of the thickness involves only routine skill in the art. 
Regarding Claim 4, the combination of Confortin and Wickersham do not specifically disclose said at least a joining channel comprises a bottom and side surfaces, said at least a joining projection comprises a concentration head and a body, said bottom being adapted to cooperate with said concentration head and said side surfaces being adapted to cooperate with said body. However, Wickersham further discloses said at least a joining channel comprises a bottom and side surfaces (Wickersham, Figure 2), said at least a joining projection comprises a concentration head and a body (Figure 2), said bottom being adapted to cooperate with said concentration head and said side surfaces being adapted to cooperate with said body (Para. 33). It would have been obvious to one of ordinary skill in the art to use the structure of the channel and projection, as taught by Wickersham, in order to provide a tight physical connection when joining a first shell portion to a second shell portion.
Regarding Claim 5, the combination of Confortin and Wickersham disclose said concentration head of said at least a joining projection comprises a vertex (Wickersham, tip point shown in Figure 2) adapted to cooperate with said bottom of said at least a joining channel (Wickersham, Para. 33), and said vertex having an internal angle of 45 to 120 degrees (Wickersham, Figure 2, the angle appears to be about 45 to 120 degrees).  
Regarding Claim 6, the combination of Confortin and Wickersham disclose said at least a first shell portion and said at least a second shell portion each comprise a plurality of portions formed with different thermoplastic materials (Confortin, Figures 1-4 & Para. 25-28).  
Regarding Claim 7, the combination of Confortin and Wickersham disclose said at least a first shell portion and/or said at least a second shell portion is provided with at least a film (Confortin, 2) integral with at least a surface portion thereof (Confortin, Figures 1-4).  
Regarding Claim 10, the combination of Confortin and Wickersham disclose a method for making a sports shoe according to claim 1 comprising the steps of: a. heating the material of at least a joining channel and of a corresponding at least a joining projection of respective joining rim portions of shell portions so as to reach a welding temperature (Confortin, Para. 29 & Wickersham, Para. 33), b. applying a closing force so as to mutually press said at least a joining channel on said at least a joining projection (Confortin, Para. 29 & Wickersham, Para. 33),-5-New U.S. Patent Application c. cooling the material of said at least a joining channel and of said at least a joining projection so as to reach a condition adapted to keep said shell portions joined together (Wickersham, Para. 33).  
Regarding Claim 12, the combination of Confortin and Wickersham disclose wherein said material heating step is carried out by heat transfer at said at least a joining channel and said at least a joining projection by means of a heating device (Wickersham, Para. 33).  
 
Claims 11, 13 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Confortin (US 2006/0064904) in view of Wickersham (US 2004/0079634) in further view of Hayes (USPN 5,426,872).
Regarding Claim 11, the combination of Confortin and Wickersham do not specifically disclose said material heating step is carried out by applying ultrasonic energy through vibrations so as to generate a heating of the material of said at least a joining channel and said at least a joining projection by means of friction, said ultrasonic energy being deactivated before said step c). However, Hayes disclose using ultrasonic welding to join at least a joining channel and said at least a joining projection (Figure 8 & Col. 4, lines 18-27). It would have been obvious to one of ordinary skill in the art to use ultrasonic welding, as taught by Wickersham, in order to substitute one known method for joining channels and projections of a boot for another well-known method of joining channels and projections of a boot. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Such modification would be considered a mere choice of a preferred optimum configuration for the joining technique as a matter of “obvious to try” as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. Confortin & Hayes are analogous to applicants’ invention since both references is in the field of joining a groove with a projection of a boot. 
Regarding Claim 13, the combination of Confortin, Wickersham and Hayes disclose wherein, step b) comprises the step of penetrating a bottom surface of said at least a joining channel by means of a concentration head of said at least a joining projection (Wickersham, Figure 2 & Para. 33).  
Regarding Claim 14, the combination of Confortin, Wickersham and Hayes disclose wherein, upon reaching the welding temperature, the melted material of said at least a joining projection and of said at least a joining channel is distributed and contained within said at least a joining channel  (Wickersham, Figure 2 & Para. 33).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732